



Exhibit 10.1
 
2019 Executive Officer Annualized Base Salaries
 
Effective June 24, 2019, the annualized base salaries for Omnicell’s executive
officers are as follows:
 
Name
 
Title
 
2019
Annualized
Base Salary
 
Randall A. Lipps
 
Chairman, President and Chief Executive Officer
 
$
721,000


 
Dan S. Johnston
 
Executive Vice President and Chief Legal & Administrative Officer
 
$
350,000


 
Peter J. Kuipers
 
Executive Vice President and Chief Financial Officer
 
$
435,000


 
Nhat H. Ngo
 
Executive Vice President, Marketing, Strategy & Business Development
 
$
375,000


 
Scott P. Seidelmann
 
Executive Vice President and Chief Commercial Officer
 
$
420,000


 





